UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2014 WALLY WORLD MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 333-185694 45-5370930 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 65 Church Street New Brunswick, NJ 08901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:732-246-0439 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events. On April 2, 2014, the Company issued a press release regarding the launch of its new subsidiary, Vape Shop Holdings, Inc.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated April 2, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 7, 2014 WALLY WORLD MEDIA, INC. By: /s/ Darin Myman Darin Myman Chief Executive Officer (Duly Authorized and Principal Executive Officer) 3
